             Case 1:19-cr-00651-LTS Document 384
                                             386 Filed 11/27/20
                                                       12/02/20 Page 1 of 1



                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York


                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        November 27, 2020

    BY ECF

    The Honorable Laura Taylor Swain
    United States District Court                                MEMO ENDORSED
    Southern District of New York
    500 Pearl Street
    New York, New York 10007

           Re:     United States v. Claudiu Vaduva, S4 19 Cr. 651 (LTS)

    Dear Judge Swain:

           The Government respectfully submits this letter jointly with the defendant to request that
    the Court schedule a change of plea hearing at a date and time convenient to the Court on or after
    December 14, 2020. The Government and the defendant both consent to a remote proceeding.

                                                        Respectfully submitted,
The Court will request remote hearing arrangements
for December 21, 2020, at 11:00 a.m. Because the        AUDREY STRAUSS
date, time and modality of the hearing cannot be        Acting United States Attorney for the
confirmed until late in the week preceding the          Southern District of New York
hearing, counsel are requested to keep their
calendars as open as possible from 9:00 a.m. to 2:00
p.m. on December 21, 2020. DE#384 resolved. By:
SO ORDERED.                                             Elizabeth A. Hanft
12/1/2020                                               Samuel P. Rothschild
/s/ Laura Taylor Swain, USDJ                            Robert B. Sobelman
                                                        Assistant United States Attorneys
                                                        (212) 637-2334/6527/2616

    cc:    Sean M. Maher, Esq. (by ECF)
